DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT, filed February 16, 2021, and RESPONSE TO NOTICE OF NON-COMPLIANT AMENDMENT, filed March 2, 2021.  Claims 1 and 4-18 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated November 18, 2020, page 2, is withdrawn.
In view of Applicant’s amendments to the claims so as to recite corresponding structure for each recited “unit,” the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth in the prior Office action, pages 4-5, is withdrawn.  Furthermore, the claim rejections under 35 U.S.C. 112(b) as set forth in the prior Office action, pages 5-8, are withdrawn in view of Applicant’s amendments to the claims.
In view of Applicant’s amendment to claim 1, which now recites the allowable subject matter of now-canceled claim 3, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as set forth in the prior Office action, pages 8-9, is withdrawn.  Also, the rejection of claim 2 under 35 U.S.C. 103 as set forth in the prior Office action, page 11, is withdrawn in view of the cancellation of claim 2.
Applicant's arguments filed in response to the rejection of claim 6 under 35 U.S.C. 102(a)(1) as set forth in the prior Office action, pages 9-10, and the rejection of claim 8 under 35 U.S.C. 103 as set forth in the prior Office action, page 13, have been fully considered but they are not persuasive. 
 	Regarding claim 6, Applicant has amended the claim to recite the limitations: “generate a protected document by performing protection processing on the document acquired, the protection processing being a processing to make a document unreadable by encryption” and “the protected document is allowed to be read with the terminal device by decryption of the protected document.” (Emphasis added)  Referring to the cited prior art (Iwasawa), Applicant states (AMENDMENT, page 12): 
 	That is, as discussed during the interview, although Iwasawa discloses using a password, it fails to disclose that a protection to make a document unreadable by encryption. In addition, Iwasawa fails to disclose that the protected document is allowed to be read with the terminal device by decryption of the protected document.
 	
 	While Iwasawa does not expressly disclose protection of the document by encryption, or subsequent decryption of the protected document, prior art has been found to disclose this limitation.  A new rejection of claim 6, necessitated by Applicant’s amendment, is set forth below.
 	Regarding claim 8, Applicant argues, with respect to the cited prior art (Kawabata) (AMENDMENT, page 13):
 	Thus, the Office Action appears to assert that “Read” refers to the copying of a file and transmission of the file to a different device.  However, this “Read” of Kawabata merely means reading of a file in the folder on a different device, i.e., the copying of a file and the transmission of the file copy to a different device.  
 	In contrast, the flag in claim 8 indicates that the protected document is not allowed to be saved at a terminal device except the transmission destination terminal indicated by the transmission destination information.  (See, e.g., paragraph [0287] of the Pre-Grant Publication of the present application).  As discussed during the interview, Kawabata fails to disclose or suggest a flag indicating that the protected document is 

 	Applicant’s argument is not deemed persuasive.  In Kawabata, a file that is flagged is prohibited from being copied and transmitted to a different device (Fig. 13, paragraph [0111]).  A file that is prohibited from being copied and transmitted to a different device is inherently prohibited from being saved at the different device, since saving the file therein requires that the file be permitted transmission from the source of the file.  Thus, it is apparent that the limitation recited in Applicant’s claim 8 is at least suggested by Kawabata.
 	Applicant further states that “[f]or the foregoing reasons, claim 6 is not anticipated by Iwasawa; and dependent claims 7 and 8 are not obvious over either Iwasawa, Kuraki or Kawabata, whether taken individually or in combination with each other.” (AMENDMENT, page 13)  Claims 6 and 8 are addressed above and in the claim rejections below.  As for claim 7, Applicant does not specifically address the rejection set forth in the prior Office action, and thus the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0235097 (hereinafter “Iwasawa”) in view of U.S. Patent Application Publication 2005/0243364 (hereinafter “Sakai”).
 	Regarding claim 6, Iwasawa discloses a protection processing apparatus (print server 20) comprising: 
 	at least one processor (CPU 11 execute predetermined processings on the basis of control programs that are stored in memory 12 or storage device 14, and controls the operations of the print server (paragraph [0028])) configured to: 
 	acquire, from an information processing apparatus, a document and transmission destination information indicative of a transmission destination user and a transmission destination terminal (information from print job received from terminal device 10 includes output destination and user name (paragraphs [0083]-[0085])); 
 	generate a protected document by performing protection processing on the document acquired (various types of authentication setting processings are carried out in order to set an authentication request instruction at the print job (paragraph [0088]); authentication request instruction adding section 46 adds an authentication request instruction to the print job (paragraph [0089]) (note: the print job with added authentication request instruction is a “protected” document insofar as it now requires authentication for access)); and 
 	transmit, to the transmission destination terminal, the protected document and metadata for controlling so that, in a case where a combination of a user who is to use the protected document and a terminal device to be used correspond to a combination
 	Iwasawa does not expressly disclose the limitations: “generate a protected document by performing protection processing on the document acquired, the protection processing being a processing to make a document unreadable by encryption” and “the protected document is allowed to be read with the terminal device by decryption of the protected document.”
 	Sakai discloses a network environment (Fig. 1), including a client personal computer (PC) 11 (paragraph [0039]) and an image processing system comprising an image processing device 100 and control device 103 (paragraph [0037]).  The host computer includes an encryption engine 1603 that encrypts print job data (paragraph [0218]), and an encrypted-data secure printing component 9014 of the control device includes a decryption unit 1707 for decrypting the encrypted print job (paragraph 
 	Encryption of the print job provides an added level of security for a print job, which is desirable for protection of the confidentiality of print jobs transmitted from the personal computer.  Thus, providing encryption of a print job at a source of the print job, and providing decryption of the print job at a destination of the print job, as taught by Sakai, would have been an obvious modification of the teaching of Iwasawa to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasawa in view of Sakai as applied to claim 6 above, and further in view of U.S. Patent Application Publication 2015/0304393 (hereinafter “Kuraki”).
 	Regarding claim 7, Iwasawa does not expressly disclose Applicant’s protection processing apparatus according to claim 6, further configured to:  
 	in response to a request for the protected document from a terminal device, perform control to transmit the protected document to the terminal in a case where the terminal device corresponds to the transmission destination terminal indicated by the metadata corresponding to the protected document, and do not perform control to transmit the protected document to the terminal device in a case where the terminal device does not correspond to the transmission destination terminal.
 	Kuraki discloses a file transfer apparatus 2 that includes a storage unit 14 (Fig. 1). The storage unit prestores identification information of a terminal to which a file can 
 	Kuraki’s method of transferring files to a destination only when the identification information in a file transfer request of the destination matches identification information stored in a storage unit enables a user to obtain the file at the destination without having to input a random password which is easy to forget. Thus, employing the teaching of Kuraki for obtaining the file at the destination would have been an obvious modification of the teaching of Iwasawa to one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasawa in view of Sakai as applied to claim 6 above, and further in view of U.S. Patent Application Publication 2005/0198330 (hereinafter “Kawabata”).
 	Regarding claim 8, Iwasawa does not expressly disclose Applicant’s protection processing apparatus according to claim 6, wherein the at least one processor is further configured to:
  	assign a flag, which indicates that the protected document is not allowed to be saved at a terminal device except the transmission destination terminal indicated by the transmission destination information, to the protected document or the metadata.
 	Kawabata discloses a data management server which assigns a flag for indicating whether a particular file is allowed to be stored in a different device (Fig. 13, note ‘Read’ column). ‘Read’ refers to the copying of a file and transmission of the file copy to a different device (paragraph [0111]). Thus, if a file is prohibited from being 
 	Assigning a flag to prohibit saving at a different device provides added protection of files by prohibiting selected files from being made available outside a destination device of the intended recipient. Thus, it would have been obvious for one of ordinary skill in the art to modify the teaching of Iwasawa by assigning a flag prohibiting transmission and saving of a file at a different terminal, as taught by Kawabata.
Allowable Subject Matter
Claims 1, 4, 5 and 9-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the limitations: 
 	acquire, from the apparatus, candidate information indicative of a candidate of the transmission destination terminal and narrowing condition information of the transmission destination terminal, 
 	wherein, when newly adding a candidate except the candidate indicated by the candidate information, select and add only a candidate satisfying the narrowing condition.
 	Claims 4 and 5 depend from claim 1.
 	Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s protection processing apparatus according to claim 6, wherein the at least one processor is further configured to:

 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s protection processing apparatus according to claim 6, wherein the at least one processor is further configured to: 
 	perform control to save the metadata corresponding to the document; and 
 	transmit, in a case where there is a terminal that is not the transmission destination terminal any more as a result of a change in the saved metadata, an instruction to delete the document to the terminal.
 	Regarding claim 11, the cited prior art fails to disclose or suggest Applicant’s protection processing apparatus according to claim 7, further comprising: 
 	a group storage that stores belonging group information indicating a group to which the protection processing apparatus belongs,
 	wherein the at least one processor is further configured to: 
 	perform control to hold the generated protected document; 
 	in a case where a protected document requested from the terminal device is not held, transmit the belonging group information and a transfer request for the protected document to other protection processing apparatus having generated the protected document; and 
 	transmit the protected document to the terminal device in a case where the protected document is transferred in response to the transfer request.

 	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s protection processing apparatus according to claim 6, further comprising: 
 	a group storage that stores belonging group information indicating a group to which the protection processing apparatus belongs,
 	wherein the at least one processor is further configured to:
  	perform control to hold the generated protected document; and 
 	in response to receiving belonging group information of other protection processing apparatus and a transfer request for the held protected document from the other protection processing apparatus, transfer the protected document relating to the transfer request to the other protection processing apparatus in a case where the belonging group information of the protection processing apparatus stored in the group storage of the protection processing apparatus and the belonging group information received share a common group.
 	Claims 14-16 depend from claim 13.
 	Regarding claim 17, the cited prior art fails to disclose or suggest Applicant’s terminal device comprising at least one process configured to perform “receive,” “authenticate” and “perform … control to open” steps, in combination with the step: 
 	perform, in a case where the set of the terminal device and the authenticated user does not correspond to the set of the transmission destination user and the transmission destination terminal indicated by the transmission destination received, control not to save the protected document.

 	delete, in a case where an unavailable response is issued from the protection processing apparatus in response to the using request, the saved protected document.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677